Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Singer on April 14, 2021.The application has been amended as follows: 

IN THE CLAIMS:
Amend claims 1 and 11 as follows:

1.    (Amended) A method of controlling operation of an autonomous vehicle, the method comprising, by an autonomous mode controller of an autonomous vehicle:
identifying a user selectable comfort configuration prior to or during a drive of the autonomous vehicle to a destination;
accessing a configuration data set comprising parameters and values for operating the autonomous vehicle according 


modifying the configuration data set according to the geographic location of the autonomous vehicle;
receiving sensor data from one or more autonomous driving sensors;
in response to the received sensor data, generate an instruction for operation of a subsystem of the autonomous vehicle, wherein the instruction includes values that correspond to the received sensor data and to one or more parameters contained in the modified configuration data set; and
by the subsystem of the autonomous vehicle, causing the autonomous vehicle to move according to the instruction.

11.    (Amended) A system for controlling operation of an autonomous vehicle, the system comprising:
an autonomous mode controller; 
a subsystem;
a global positioning system sensor;
a memory device; and
one or more autonomous driving sensors;
wherein the autonomous mode controller is configured to:
identify a user selectable comfort configuration prior to or during a drive of the autonomous vehicle to a destination,

, from a memory, a configuration data set comprises parameters and values for operating the autonomous vehicle according 
determine a geographic location of the autonomous vehicle via the global positioning system sensor;
modify the configuration data set according to the geographic location of the autonomous vehicle;
receive sensor data from the one or more autonomous driving sensors;
in response to the received sensor data, generate an instruction for operation of a subsystem of the autonomous vehicle, wherein the instruction includes values that correspond to the received sensor data and to one or more parameters contained in the modified configuration data set; and
cause the subsystem of the autonomous vehicle to move the autonomous vehicle according to the instruction.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
3.	 Claims 1-23 are allowed over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:	a. 	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not 
 “accessing a configuration data set comprising parameters and values for operating the autonomous vehicle according to the identified comfort configuration;
modifying the configuration data set according to the geographic location of the autonomous vehicle;
in response to the received sensor data, generate an instruction for operation of a subsystem of the autonomous vehicle, wherein the instruction includes values that correspond to the received sensor data and to one or more parameters contained in the modified configuration data set; “

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661